Title: To George Washington from General Frederick Haldimand, 29 August 1779
From: Haldimand, Frederick
To: Washington, George


        
          Sir
          Quebec 29th Augt 1779.
        
        Amongst the various Evils that are the certain Attendants of a Civil War, I did not expect to find the unmeritted Misery of Individuals, one of the Objects to occupy the Virginian Assembly, because I thought the liberal Education many of its Inhabitants have received, joined to their private Virtues, however they might be changed by Party, would at least have prevented their Assembly from being deceived by false, improbable, and ill grounded Accusations, so as to deviate from the common Rules of War observed amongst Civilized

Nations; but by their Resolves dated the 16th of June respecting the Treatment of Lieut. Governor Hamilton and other Officers belonging to my Government, taken with him by Capitulation at Fort St Vincennes, I perceive I may have hitherto entertained a too favorable Opinion of them, and I should be justifyed by every military Law, if I were to proceed immediately to inflict the same cruel Confinement on all American Officers, without distinction, who now are in my Power. Nevertheless, I forbear to imitate the Example, without affording You the Opportunity of employing your Influence to stop Proceedings so disgraceful to Humanity. This can be done in the present Instance, either by exchanging Lieut. Governor Hamilton, his Officers and Men, for others of equal Rank, or by allowing them that Liberty which Custom, and their Rank in the King’s Service entitles them to when Prisoners of War, in their Situation.
        I cannot doubt that General Washington will heartily join his Endeavours with mine to prevent such distress from being the unavoidable Lot of all Prisoners of War, and I shall be happy if your Excellency’s Answer authorises me to continue the Exercise of that Humanity which I have hitherto invariably shewn to all Prisoners, notwithstanding the unreasonable delay in performing the sacred Promises made on releasing the Prisoners taken at the Cedars in 1776. At the same Time, I must inform You that, however disagreeable it may be to my Feelings as a Man, to retaliate in Cruelty, yet the duty I owe to the King’s Service, and Public Justice, will oblige me to follow the Example given by the Americans unless, in their Proceedings, I immediately perceive they are disposed to act upon those generous Principles which have hitherto guided my Conduct towards them. I am with all due Respect Sir Your Excellencys most Obedient and most Humble Servant
        
          Fred: Haldimand
        
      